El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde resolver si el programa de detección de uso de sustancias controladas de la Administración de Ins-tituciones Juveniles es ultra vires, por ser más restrictivo que la orden ejecutiva que autorizó su promulgación. Tam-bién debemos resolver si dicho programa infringe la dispo-sición constitucional que garantiza la igual protección ante las leyes —Sec. I, Art. II, Const. E.L.A., L.P.R.A., Tomo 1— en aquella parte que establece que cierto tipo de empleado puede ser sancionado con la destitución al arrojar un resul-tado positivo a una prueba de posible consumo de sustan-cias controladas.
rH
Jesús M. Soto Ortega laboró desde 1993 como empleado de carrera en el Centro de Detención de Menores de Hu-macao, adscrito a la Administración de Instituciones Juveniles (en adelante la Administración). Allí ocupó el puesto de Conductor de Automóviles I.
Al ser contratado, Soto Ortega fue informado sobre la. política pública de la Administración de mantener un am-biente de trabajo libre de drogas y recibió copia de la Carta Normativa Núm. 90-004 sobre “Declaración de política pú-blica para mantener el lugar de trabajo de la Administra-ción de Instituciones Juveniles libre de drogas”. Asimismo, fue advertido sobre las sanciones a las que estaría sujeto si arrojaba un resultado positivo a una prueba de uso de sus-tancias controladas. Véase el Apéndice a la petición de cer-tiorari, pág. 160.
El 1ro de mayo de 1995, Soto Ortega fue sometido a pruebas para detectar su posible uso de sustancias *818controladas. Dichas pruebas dieron un resultado positivo al uso de la sustancia controlada conocida como cocaína. Como consecuencia de ello, la Administración le notificó su intención de destituirlo de su empleo y de su sueldo.
En conformidad con el procedimiento administrativo prescrito, Soto Ortega solicitó la celebración de una vista administrativa en la cual se le permitió presentar prueba a su favor. Finalizado el desfile de prueba, el oficial exami-nador recomendó que la sanción fuese reducida a una sus-pensión de empleo y sueldo por diez (10) días. A pesar de esta recomendación, la Administración optó por destituir permanentemente a Soto Ortega.
Inconforme, Soto Ortega apeló ante la Junta de Apela-ciones del Sistema de Administración de Personal (en ade-lante J.A.S.A.P.). Luego de varios trámites, dicho foro ape-lativo administrativo confirmó la decisión de la Administración. De esta determinación Soto Ortega acudió ante el Tribunal de Circuito de Apelaciones, el cual con-firmó a J.A.S.A.P., por estimar que la acción administra-tiva estaba autorizada específicamente por el reglamento de la propia agencia y que tal acción no fue arbitraria, ilegal o irrazonable.
Finalmente, Soto Ortega acudió ante este Tribunal. Evaluados sus señalamientos, accedimos a revisar. Es su contención que la Orden Administrativa Núm. 92-09 de 18 de noviembre de 1992 del Administrador de Instituciones Juveniles —que establece los procedimientos para la admi-nistración de las pruebas para detectar posible uso de sus-tancias controladas, y las sanciones que podrán ser im-puestas a empleados que arrojen resultados positivos— es más restrictiva que las disposiciones ejecutivas que confi-rieron autoridad a las agencias administrativas a promul-gar reglamentos con ese fin (Orden Ejecutiva de 9 de octu-bre de 1986, Boletín Administrativo Núm. 4784, y la Orden Ejecutiva de 26 de mayo de 1988, Boletín Administrativo Núm. 5111-A). Aduce, en consecuencia, que la orden admi-*819nistrativa bajo la cual fue sancionado es ultra vires, ade-más de inconstitucional al amparo de la disposición de nuestra Constitución que garantiza la igual protección ante las leyes. En la alternativa, ,y como segundo señala-miento de error, aduce que la sanción que le fue impuesta fue desproporcionada e injusta, a la luz de la totalidad de las circunstancias.(1)
Examinemos sus planteamientos.
HH h — i
El uso y abuso de sustancias controladas constituye un serio problema en la sociedad puertorriqueña contemporánea, de cuyas consecuencias el escenario de trabajo no está inmune. Es legítimo, por lo tanto, el interés del Estado de establecer estrategias y programas que propendan a disuadir que los empleados públicos consuman sustancias controladas en y fuera de los centros de trabajo, y que hagan viable la rehabilitación de aquellos empleados usuarios o con problemas de adicción. Estos esfuerzos, sin embargo, deben ser cónsonos con los derechos de los trabajadores y empleados de no ser privados de intereses propie-*820taños y libertarios sin un debido proceso de ley (véanse Nogueras v. Hernández Colón, 127 D.P.R. 638 (1991), y Depto. Recs. Naturales v. Correa, 118 D.P.R. 689 (1987)) y a que no se infrinja su intimidad irrazonablemente (Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986)).
En el contexto de las pruebas para detectar posible con-sumo de sustancias controladas por empleados públicos, el Tribunal Supremo federal ha resuelto que la intrusión corporal que supone la administración de este tipo de pruebas está sujeta a las limitaciones que impone la Cuarta En-mienda federal. Treasury Employees v. Von Raab, 489 U.S. 602 (1989) (afirmando en la pág. 617, “collection and testing of urine intrudes upon expectations of privacy that society has long recognized as reasonable”). Ello es así, aun cuando la intrusión gubernamental que representa la ad-ministración de una prueba para detectar consumo de sus-tancias controladas ocurre en una instancia en que el Go-bierno actúa como patrono. Id., pág. 665.
En el caso específico de pruebas administradas a los empleados, su validez constitucional al amparo de la protección contra registros y allanamientos irrazonables depende de un análisis de su razonabilidad. Treasury Employees v. Von Raab, supra; Chandler v. Miller, 520 U.S. 305 (1997); Skinner v. Railroad Labor Executives’ Association, 489 U.S. 602 (1989). Ello implica que al evaluar la constitucionalidad de este tipo de programa al amparo de dicha protección constitucional, los tribunales deben balancear el interés estatal que motiva el establecimiento del programa frente a la expectativa legítima de intimidad que ostenta el individuo objeto de la regulación. La intrusión a la intimidad que supone la administración de una prueba de consumo de drogas sólo se considerará razonable y, por lo tanto, constitucionalmente válida, si el interés estatal postulado, y demostrado, supera el reclamo de expectativa de intimidad individual. La mera deseabilidad de imponer un patrón de conducta entre los individuos, sin indicios *821concretos que sustenten la existencia de una necesidad especial, no valida una desviación del requisito de orden judicial que establece la Constitución.
En el presente caso no se ha cuestionado la validez cons-titucional del programa de detección de consumo de drogas de la Administración de Instituciones Juveniles bajo la Sec. 10 del Art. II de la Constitución del Estado Libre Aso-ciado del Puerto Rico, supra.(2) Tampoco se ha cuestionado la validez de la orden ejecutiva que autorizó su promulgación. Nuestra intervención, por lo tanto, se limita a examinar las controversias específicas planteadas por Soto Ortega: (1) si el programa establecido por la Adminis-tración de Instituciones Juveniles contraviene la orden eje-cutiva que autorizó su promulgación; (2) si el programa atenta contra la cláusula constitucional que garantiza la igual protección ante las leyes, y (3) si la sanción que se le impuso fue arbitraria y caprichosa.
Dicho lo anterior, examinemos sus planteamientos.
HH H-1 H-4
A. Mediante la Orden Ejecutiva de 9 de octubre de 1986, supra, según enmendada por la Orden Ejecutiva de 26 de mayo de 1988, supra, el entonces Gobernador de Puerto Rico, Rafael Hernández Colón, dispuso que los funcionarios y los empleados del Gobierno que prestaran servicios en el área de seguridad pública serían sometidos a un programa permanente para la detección de consumo de *822sustancias controladas. Art. 2(a) de la Orden Ejecutiva de 9 de octubre de 1986, supra. Entre los empleados y los funcionarios públicos cubiertos por dicha disposición se en-cuentran los guardias cadetes, agentes investigadores y miembros de la Policía de Puerto Rico, Art. 2(a)(1) de la Orden Ejecutiva de 9 de octubre de 1986, supra; los funcio-narios y empleados de la División de Investigación y Pro-cesamiento Criminal del Departamento de Justicia y del Negociado de Investigaciones Especiales, Art. 2(a)(2) de la Orden Ejecutiva de 9 de octubre de 1986, supra; los oficia-les de custodia y los empleados y funcionarios que prestan servicios en las instituciones penales de la Administración de Corrección, Art. 2(a)(3) de la Orden Ejecutiva de 9 de octubre de 1986, supra; los funcionarios y empleados de la Junta de Libertad Bajo Palabra, Art. 2(a)(7) de la Orden Ejecutiva de 9 de octubre de 1986, según enmendado, supra; y todos los funcionarios y los empleados del Servicio de Bomberos, entre otros.
Esta orden ejecutiva se promulgó en atención a la política pública del Estado Libre Asociado de Puerto Rico de que los empleados en el servicio público sean seleccionados, adiestrados, ascendidos y retenidos en consideración al principio del mérito y a su capacidad. Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975, según enmendada, 3 L.P.R.A. see. 1301 et seq.(3) Asimismo, se enmarca dentro del reconocimiento gubernamental de que el consumo de sustancias controladas por empleados públicos vinculados a áreas de *823seguridad es incompatible con las normas de excelencia, integridad y eficiencia que rigen en el servicio público.
En este contexto, el Art. 3(b) de la Orden Ejecutiva de 9 de octubre de 1986, según enmendado, supra, destaca que el objetivo esencial de los programas de detección de sustancias controladas que autoriza es “identificar a los usuarios de sustancias controladas y[,] en la medida que sea posible[,] lograr su rehabilitación para que puedan desempeñar fielmente sus funciones y deberes en el servicio público”. Id.
Ahora bien, en cuanto a las sanciones que serán im-puestas a las personas que arrojen resultados positivos a uso de sustancias controladas, el mismo artículo advierte lo siguiente:
Cuando se obtenga por primera vez un resultado positivo co-rroborado en un empleado o funcionario mediante una prueba para detectar la presencia de sustancias controladas, éste será referido al programa de orientación, tratamiento y rehabilitación establecido en el Artículo 5 de esta Orden y no se tomarán medidas disciplinarias en su contra, excepto cuando la condición detectada resulte incompatible con el desempeño efectivo de las funciones y deberes del puesto que ocupa, en cuyo caso el Jefe de la agencia podrá proceder a imponer la medida disciplinaria que entienda apropiada con-forme a la reglamentación aplicable. No se tomarán medidas disciplinarias contra el funcionario o empleado que volunta-riamente se someta, al programa de orientación, tratamiento y rehabilitación del Departamento de Servicios contra la Adicción, se rehabilite y se abstenga de usar ilegalmente sus-tancias controladas, cuando el Jefe de la agencia determine que tal condición no es incompatible con el mejor desempeño de los deberes correspondientes al cargo o empleo. El Jefe de la agencia podrá iniciar acciones disciplinarias cuando el em-pleado o funcionario se niegue a participar en el programa de orientación, rehabilitación y tratamiento establecido en el Ar-tículo 5 de esta Orden Ejecutiva o a someterse a las pruebas para detectar la presencia de sustancias controladas o cuando continúe usando ilegalmente sustancias controladas. (Énfasis suplido.) Art. 3(b) de la Orden Ejecutiva de 9 de octubre de 1986, según enmendada, supra.
*824Como puede apreciarse, la Orden Ejecutiva advierte que ante un primer resultado positivo corroborado, el empleado o funcionario deberá ser referido a un programa de orientación y rehabilitación, y no se le impondrán medidas disciplinarias. La Orden Ejecutiva, sin embargo, exceptúa de esta posibilidad a aquellos empleados cuya "condición detectada resulte incompatible con el desempeño efectivo de las funciones y deberes del puesto que ocupa Art. 3(b) de la Orden Ejecutiva de 9 de octubre de 1986, según enmendada, supra. En tal caso, la Orden Ejecutiva confiere discreción al director de la agencia para adoptar mediante reglamentación la sanción que deberá ser impuesta al empleado. También, aunque dispone que no se impondrán medidas disciplinarias a las personas que voluntariamente se sometan a un programa de orientación y rehabilitación, claramente dispone que tal posibilidad resulta aplicable, en parte, “cuando el Jefe de la agencia determine que tal condición no es incompatible con el mejor desempeño de los deberes correspondientes al cargo o empleo”. íd.
La Orden Ejecutiva, sin embargo, no establece criterios para determinar cuándo la “condición detectada” es “incompatible con el desempeño efectivo de las funciones y deberes del puesto que ocupa [un empleado de la Administración]...”. Art. 3(b) de la Orden Ejecutiva de 9 de octubre de 1986, según enmendada, supra. Tampoco establece criterios que guíen a la autoridad nominadora al momento de establecer la sanción apropiada. De este modo, la Orden confiere discreción a las agencias administrativas para que, mediante reglamentación, definan los elementos específicos de cada uno de estos aspectos del programa de administración de pruebas de detección de uso de sustancias controladas.
B. Con el fin de establecer la fase operacional de la política pública plasmada en la orden ejecutiva antes discutida, la Administración de Instituciones Juveniles *825aprobó la Orden Administrativa Núm. 92-09, supra, la cual establece las normas y los procedimientos sobre medidas correctivas y disciplinarias(4) Esta orden, entre otras co-sas, establece las sanciones disciplinarias que puede impo-ner la autoridad nominadora ante el incumplimiento por parte de los empleados y funcionarios de las normas de conducta establecidas. En específico, en cuanto a arrojar un resultado positivo de uso de sustancias controladas, dis-pone que:
Cuando las funciones son incompatibles con el uso de drogas siempre conllevará destitución. Para efectos de la AIJ se con-siderará como incompatible las funciones que se presten por cualquier empleado que ejerza sus funciones en una institu-ción, visite las instituciones con regularidad o intervenga directamente en la evaluación y/o prestación de servicios a los menores y/o familias. Anejo, V(8), Orden Administrativa Núm. 92-09, supra. Apéndice a la petición de certiorari, pág. 144.
Vemos, pues, que la Orden Administrativa dis-pone las siguientes instancias como circunstancias que generan una situación de incompatibilidad entre el consumo de sustancias controladas y el efectivo desempeño de los deberes del puesto: (1) ejercer las funciones en una institución de menores; (2) visitar las instituciones con regularidad, o (3) intervenir directamente en la evaluación y prestación de servicios a los menores institucionalizados o sus familias.
Debe advertirse que el común denominador de estas instancias lo constituye el hecho de que, como parte del *826ejercicio de sus deberes, el empleado que obtenga un resul-tado positivo corroborado de uso de sustancias controladas tenga contacto permanente, o con alguna regularidad, con la población institucionalizada o sus familiares. De este modo, la Administración de Instituciones Juveniles, en el descargo de las funciones conferidas en la Orden Ejecutiva, delimitó las circunstancias que harían del consumo de sus-tancias controladas una condición incompatible con el efec-tivo ejercicio de las funciones del puesto.
En cuanto a las sanciones que puede imponer la autoridad nominadora, la Orden Administrativa Núm. 92-09, supra, dispone que ante un resultado positivo de uso de drogas, “[cjuando las funciones son incompatibles con el uso de drogasf,] siempre conllevará destitución”. (Enfasis suplido.) Apéndice a la petición de certiorari, pág. 144.
No hay duda de que la base legal de la Orden Administrativa es la orden ejecutiva promulgada por el entonces Gobernador de Puerto Rico en 1986. De este modo, el ejercicio del poder por parte de la Administración de Instituciones Juveniles y las demás entidades comprendidas en la Orden Administrativa no puede apartarse de los parámetros de la Orden Ejecutiva. Ambas disposiciones administrativas, sin embargo, no pueden contravenir las leyes aplicables, ni mucho menos la Constitución del Estado Libre Asociado de Puerto Rico.
IV
Luego del resultado positivo arrojado por Soto Ortega, la Administración de Instituciones Juveniles decidió que, conforme a la reglamentación aplicable, el efectivo ejercicio de las funciones de su puesto era incompatible con la con-dición detectada. Soto Ortega no ha cuestionado ante nos esta determinación. Es decir, no ha cuestionado si, a la luz de los deberes de su puesto, se satisfacen los criterios con-*827tenidos en la Orden Administrativa que harían incompatible el uso de sustancias controladas y el efectivo desem-peño de las funciones de su puesto, y que, por lo tanto, activarían la excepción a la norma general de referir al empleado a un programa de rehabilitación.
Ante nos, la contención principal de Soto Ortega con-siste en que la orden administrativa que motivó su despido es más restrictiva que la orden ejecutiva a cuyo amparo fue promulgada. Al respecto, plantea que “[l]a norma implan-tada por la ADMINISTRACIÓN, [en] el inciso V sección 8 de la Orden Administrativa # 92-09 ... es ultravires, [sic] ilegal y contraria a la legislación [sic] que la crea, cuando ... establece que ... un resultado positivo al uso de drogas .... siempre conllevará la destitución ...’ ”. (Enfasis en el original suprimido y énfasis suplido.) Petición de certio-rari, pág. 14. Añade que “[e]l Reglamento de la ADMINIS-TRACIÓN, sin ningún interés apremiante que proteger, permite un irrazonable criterio donde basta ... un mero positivo en un análisis para detectar sustancias controla-das, sin nada más, para permitir su expulsión”. (Enfasis suprimido.) íd., pág. 15.
Amparado en lo anterior, concluye que la reglamenta-ción es caprichosa y arbitraria, pues no establece catego-rías ni distinciones “por lo que constituye una reglamenta-ción injustificada, con una clasificación eminentemente sospechosa y por tanto inconstitucional”. Petición de certio-rari, pág. 16. Finalmente, destaca que la sanción discipli-naria que le fue impuesta resulta desproporcionada ante sus circunstancias específicas.
Examinemos inicialmente su planteamiento en térmi-nos de que la orden administrativa de la Administración de Instituciones Juveniles es más restrictiva que la Orden Ejecutiva de 9 de octubre de 1986, según enmendada, y que tal orden administrativa establece, también, una cla-sificación sospechosa al amparo de la disposición constitu-cional que garantiza la igual protección ante las leyes.
*828A. La Orden Ejecutiva es meridianamente clara al es-tablecer que la posibilidad de que no se imponga una me-dida disciplinaria está condicionada a que se trate de un empleado cuyos deberes no sean incompatibles con el uso de sustancias controladas. Contrario a la versión original, en la cual todo empleado que arrojara un resultado posi-tivo tendría el beneficio de ser referido a un programa de rehabilitación, en la versión enmendada y vigente, se ex-ceptúa de esa posibilidad a los empleados incluidos en la categoría antes dicha. Es decir, en la versión vigente el Ejecutivo autorizó a las agencias a que tomaran medidas disciplinarias contra los empleados sólo en las circunstan-cias en que se origine la incompatibilidad aludida.
Como expresamos, la Orden Ejecutiva no definió las instancias en las que se crearía una incompatibilidad entre el consumo de sustancias controladas y el cumplimiento de las funciones de un puesto. Al no hacerlo, implícitamente confirió discreción a las agencias administrativas para que definieran mediante reglamentación tales circunstancias a la luz de sus realidades específicas y de su propia experiencia en asuntos de personal. Esto es, de acuerdo con la naturaleza de las funciones que realiza la agencia y de las responsabilidades que posee dentro del Gobierno de Puerto Rico.
Esa discreción fue ejercida por la Administración de Instituciones Juveniles al establecer en la Orden Administrativa que la incompatibilidad de funciones que exceptuarían al empleado de la posibilidad de ser referido a un programa de rehabilitación, se originará cuando el empleado ejerza las funciones en una institución, visite las instituciones con regularidad o intervenga directamente en la evaluación de servicios a los menores o las familias —o a ambos— o intervenga en la prestación de servicios a éstos. Esta determinación fue efectuada por la Administración de Instituciones Juveniles de acuerdo con la naturaleza de los servicios que provee a la comunidad y de sus necesidades *829específicas. No nos parece que al hacerlo contraviniera el tenor de la orden ejecutiva que autorizó su promulgación, más aún cuando ésta no contiene limitación alguna en cuanto a este aspecto.
De igual forma, el Ejecutivo confirió discreción a las agencias administrativas para que establecieran mediante reglamentación las sanciones disciplinarias aplicables a los empleados cubiertos por la excepción contenida en la Orden Ejecutiva. En cuanto a las sanciones que podrían ser impuestas, la Administración de Instituciones Juveniles ejerció esa discreción y determinó mediante Or-den Administrativa que arrojar un resultado positivo a sustancias controladas siempre acarrearía la destitución del empleado cuando aplique la excepción de incompatibilidad entre el consumo de drogas y el cumplimiento de las funciones del puesto. Esta disposición no nos parece que sea inconsecuente con el tenor de la Orden Ejecutiva. En específico, con las enmiendas incorporadas a la Orden Ejecutiva en 1988, que autorizaron que un empleado que arrojara un primer resultado positivo corroborado fuese disciplinado, quedó patente la intención del Ejecutivo de incorporar aspectos punitivos a la política pública en relación con el uso de sustancias controladas en agencias vinculadas al área de seguridad pública. Ello quedó evidenciado, al menos, en las instancias en las que el interés del Estado —en el óptimo funcionamiento de la agencia y en proveer servicios eficientes a la ciudadanía en el área de seguridad pública— cobra particular relevancia frente al objetivo rehabilitador.
La alegación de Soto Ortega en términos de que el inciso (v), See. 8 de la Orden Administrativa Núm. 92-09, supra, se aparta del principio rehabilitador que conforma la política pública, pasa por alto ese carácter punitivo que le fue expresamente incorporado al permitir que un empleado de los cobijados por la excepción pudiese ser disciplinado ante un primer resultado positivo *830corroborado. La. destitución como única sanción, aunque drástica, se enmarca en el objetivo de garantizar que los empleados cubiertos por la excepción a la norma general de ser referidos a un programa de rehabilitación se manten-gan al margen del consumo de drogas.
En vista de ello, concluimos que el inciso (v), See. 8 de la Orden Administrativa Núm. 92-09, supra, cae dentro de los parámetros de la Orden Ejecutiva a cuyo amparo fue promulgada.
B. Soto Ortega plantea, además, como parte de su primer señalamiento de error, que la Orden Administrativa viola la protección constitucional que garantiza la igual protección ante las leyes al establecer que cierto tipo de empleado puede ser sancionado con la destitución al arrojar un resultado positivo a las pruebas de detección de consumo de sustancias controladas.
Como se sabe, la garantía constitucional que garantiza la igual protección ante las leyes está contenida en la See. I del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra. Conforme a dicho mandato constitucio-nal, al Estado le está vedado establecer, mediante legisla-ción, normas administrativas o prácticas, clasificaciones entre las personas de forma irrazonable o brindarles un trato desigual de forma injustificada. Rodríguez v. Depto. Servicios Sociales, 132 D.P.R 617 (1993).
Por el contrario, “[e]l Estado puede hacer clasificaciones entre las personas sin infringir dicho principio siempre y cuando la clasificación sea razonable y con miras a la consecución o protección de un interés público legítimo”. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 581 (1992); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975).
En atención a estos principios, en nuestro ordenamiento jurídico existen dos (2) tipos de escrutinio que permiten evaluar la constitucionalidad de clasificaciones *831desarrolladas por el Estado: el escrutinio estricto y el escru-tinio tradicional, también denominado como deferencial o de nexo racional. El primer escrutinio, de naturaleza más riguroso, está reservado para situaciones en las que la cla-sificación legislativa o la práctica administrativa tiene tan-gencia con la dignidad del ser humano. Rodríguez Rodríguez v. E.L.A., supra; Rodríguez v. Depto. Servicios Sociales, supra. Se ubican bajo esta categoría, clasificacio-nes por razón de raza, sexo, color, nacionalidad, naci-miento, origen o condición social, e ideas políticas o religiosas. Bajo este escrutinio la clasificación se presume inconstitucional y el Estado tiene el peso de la prueba de demostrar la existencia de un interés apremiante que jus-tifique la clasificación y que, además, adelanta el interés estatal postulado.
El escrutinio tradicional o de nexo racional resulta aplicable en las demás instancias. Bajo este escrutinio la clasificación impugnada se presume constitucional y compete a la parte que la impugna demostrar que es arbitraria por no existir un interés legítimo del Estado o por no existir un nexo racional entre la clasificación impugnada y un interés estatal. Zachry International v. Tribunal Superior, supra. Además, hemos destacado que cuando la legislación impugnada es de tipo económico o social, "el criterio tradicional mínimo sólo exigirá que la clasificación no sea arbitraria y que la misma pueda establecer un nexo racional con los propósitos del estatuto”. Rodríguez Rodríguez v. E.L.A., supra, pág. 582.
En el presente caso, Soto Ortega no ha definido con pre-cisión cuál es la clasificación que impugna. La discusión general que esboza sugiere que la clasificación impugnada consiste en aquellos empleados de la Administración de Instituciones Juveniles que pueden ser sancionados con la destitución al arrojar un resultado positivo a una prueba de detección de sustancias controladas, a diferencia de *832aquellos que pueden ser referidos a un programa de rehabilitación.
Como puede apreciarse, no nos encontramos ante una clasificación inherentemente sospechosa. Por ello, no es aplicable el escrutinio estricto, que activaría la presunción de inconstitucionalidad e impondría el peso de la prueba en el Estado. No tiene razón Soto Ortega al afirmar lo contrario. Petición de certiorari, págs. 15 y 16. Por lo tanto, el escrutinio aplicable es el tradicional, bajo el cual es Soto Ortega quien tiene el peso de demostrar la arbitrariedad de la clasificación.
Las alegaciones del peticionario al respecto no nos convencen. Ciertamente existe un interés estatal legítimo que subyace el esquema establecido en la Orden Administrativa y en la clasificación impugnada: evitar el con-sumo de sustancias controladas por empleados públicos que laboran en áreas de seguridad pública cuyas particularidades hacen incompatible el efectivo desempeño de las funciones del puesto con el consumo de sustancias controladas. La destitución como sanción aplicable a este tipo de empleado constituye un factor disuasivo para los empleados de esta agencia, quienes al ser contratados son advertidos de la política pública de la agencia, en cuanto al consumo de drogas, y sobre las posibles sanciones disciplinarias que les podrían ser impuestas si incurren en la conducta proscrita. Además, la destitución del empleado cumple la finalidad de evitar que personas que consumen sustancias controladas tengan contacto directo con los menores institucionalizados y sus familiares. Se establece así el nexo racional que derrota la alegación de arbitrariedad para propósitos de la garantía constitucional de igual protección ante las leyes.
*833V
Como segundo señalamiento de error, Soto Ortega plan-tea que erró el foro apelativo al sostener una acción disci-plinaria que resulta onerosa para el peticionario a la luz de sus circunstancias. Aduce que es un empleado público con un historial de personal impecable que no justifica la san-ción impuesta.
Notamos que la disposición de la Orden Administrativa es eminentemente clara: ante un resultado positivo a una prueba de sustancias controladas la única sanción es la destitución del empleado. No creemos, como concluimos antes, que tal sanción sea arbitraria o caprichosa en el caso específico de los empleados sujetos a la excepción incorpo-rada a la Orden Ejecutiva. Todos los empleados son adver-tidos de la política pública de la agencia en torno al con-sumo de sustancias controladas y de la posibilidad de que se le impongan sanciones disciplinarias si la condición de-tectada en una prueba es incompatible con el efectivo des-empeño de los deberes del cargo. En vista de ello, y sin haber sido cuestionada la aplicabilidad de la excepción a Soto Ortega —a la luz de la forma en que la Administra-ción de Instituciones Juveniles definió la incompatibilidad entre el consumo de drogas y el efectivo desempeño de las funciones de un puesto— ni la constitucionalidad de la Or-den Ejecutiva que autorizó el establecimiento del pro-grama de detección de uso de sustancias controladas en la Administración, no nos queda sino sostener la determina-ción de la agencia por ser la sanción que corresponde apli-carle conforme a la Orden Administrativa.

Se emitirá la correspondiente sentencia.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón.
*834— O —

 Los señalamientos de error planteados por Soto Ortega son los siguientes:
“PRIMER ERROR:
“[E]rró el Tribunal de Circuito de Apelaciones al confirmar la acción de la JA-SAP y al no resolver que la destitución del RECURRENTE, fue ... contraria a dere-cho en tanto y en cuanto hizo caso omiso dicho Tribunal y no resolvió la verdadera controversia sobre la cual versa el recurso, al no resolver como cuestión de derecho que la reglamentación de personal sobre el área de sustancias controladas a emplea-dos, aprobada por la ADMINISTRACIÓN ... constituye una disposición ilegal, en tanto y en cuanto resulta más restrictiva y en contra de las disposiciones que esta-blece el Boletín Administrativo 4784 del 9 de octubre de 1986, enmendado por el Boletín Administrativo 5111-A, aprobado el día 26 de mayo de 1988, siendo estas últimas, las que constituyen la Ley o la base que autoriza a TODAS las agencias administrativas gubernamentales a reglamentar internamente sobre el asunto, no pudiendo reglamentarse fuera de estos parámetros, por lo que la actuación de la ADMINISTRACIÓN al así reglamentar es ultravires.
“SEGUNDO ERROR:
“Erró tanto la JASAP como el Tribunal de Circuito de Apelaciones, al NO resolver que la sanción disciplinaria impuesta es onerosa, restrictiva y/o desproporcio-nada e injusta dada la totalidad de las circunstancias del caso.” (Enfasis suprimido.) Petición de certiorari, pág. 8.


 Dispone la Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 310, en lo pertinente:
“No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautaciones y allanamientos irrazonables.
“Sólo se expedirán mandamientos autorizando registros, allanamientos o arres-tos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
“Evidencia obtenida en violación de esta sección será inadmisible en los tribunales.”


 Tomamos conocimiento judicial de que la Asamblea Legislativa de Puerto Rico aprobó recientemente las Leyes Núm. 59 de 8 de agosto de 1997 (29 L.P.R.A. sees. 161 et seq.) y Núm. 78 de 14 de agosto de 1997 (3 L.P.R.A. see. 2501 et seq.) con el objetivo de autorizar y reglamentar la administración de pruebas para detectar consumo de drogas en el empleo privado y entre los empleados del servicio público de la Rama Ejecutiva, respectivamente. La Ley Núm. 78, supra, aplica a empleados cubiertos por la orden ejecutiva hoy considerada por este Tribunal. Para propósitos del presente caso, sin embargo, el examen de la Orden Administrativa deberá ha-cerse exclusivamente a la luz de la orden ejecutiva que autorizó la adopción del plan, pues es ésta la disposición legal que establecía el estado de derecho en la Rama Ejecutiva al momento de los hechos pertinentes a este caso.


 La Administración de Instituciones Juveniles no está incluida expresamente en la Orden Ejecutiva de 9 de octubre de 1986, toda vez que la entidad fue creada con posterioridad a la promulgación de la referida orden. Véase la Ley Núm. 154 de 5 de agosto de 1988 (8 L.P.R.A. see. 551 et seq.). Sin embargo, la agencia quedó adscrita al Departamento de Servicios Sociales, 8 L.P.R.A. see. 552, y se le confirieron las fun-ciones que antes realizaba la Secretaría Auxiliar de Centros de Tratamiento Social del Departamento, entidad que estaba expresamente incluida en la Orden Ejecutiva. En vista de ello, y conforme a la Op. Sec. Just. Núm. 1989-2, la Administración de Instituciones Juveniles elaboró su programa interno de administración de pruebas para detectar sustancias controladas.